Citation Nr: 1739612	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  14-25 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a lung disability to include Chronic Obstructive Pulmonary Disease (COPD).  

4.  Entitlement to service connection for a skin disability claimed as due to exposure to ionizing radiation during the occupation of Hiroshima, Japan.

5.  Entitlement to a disability rating in excess of 10 percent for a service-connected right knee disability.  



REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served honorably in the United States Navy from June 1943 through March 1946 including during the occupation of Hiroshima, Japan.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jacksonville, Mississippi.  Jurisdiction now rests with the RO in Louisville, Kentucky.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of (1) entitlement to service connection for a lung disability, (2) entitlement to service connection for bilateral hearing loss, and (3) entitlement to a disability rating in excess of 10 percent for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In October 1996, the Veteran filed a Notice of Disagreement with a September 1996 rating decision from the Louisville, Kentucky RO denying him entitlement to service connection for bilateral hearing loss.  A statement of the case was issued in November 1996.  A Supplemental Statement of the Case was mailed to the Veteran in May 1997, but the Veteran did not perfect a timely substantive appeal to the Board.  

2.  Some of the evidence received since September 1996, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.  

3.  The preponderance of the evidence is against a finding that the Veteran's current skin disability is related to his service to include exposure to ionizing radiation during the occupation of Hiroshima, Japan.  


CONCLUSIONS OF LAW

1.  The September 1996 rating decision, which denied the Veteran's claim of entitlement to service connection for bilateral hearing loss, is final.  38 U.S.C.A. 
§ 7105(d) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

2.  The evidence received since the September 1996 rating decision is new and material, and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for entitlement to service connection for a skin disability claimed as due to exposure to ionizing radiation during the occupation of Hiroshima, Japan have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening: Entitlement to Service Connection for Bilateral Hearing Loss

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.   38 U.S.C.A. § 5108.   New evidence means existing evidence not previously submitted to VA.   Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.   New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).   

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In a September 1996 rating decision, the Louisville RO denied the Veteran's claim of entitlement to service connection for hearing loss because it was not "well-grounded" by supporting evidence that the Veteran's marked hearing loss was related to his service including an ear infection.  In October 1996, the Veteran filed a Notice of Disagreement with the September 1996 rating decision denying him entitlement to service connection for bilateral hearing loss.  A November 1996 statement of the case was issued, and the RO conducted further development including taking hearing testimony from the Veteran in December 1996.  A Supplemental Statement of the Case was mailed to the Veteran in May 1997 in support of the denial, but the Veteran did not perfect a timely substantive appeal to the Board.  As such, the Board finds that the September 1996 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since September 1996, the Board has received new evidence that the Veteran's exposure to noise and other environmental conditions during service are reasonably causally related to his current hearing disability.  For example, the Veteran stated he was examined by S.G., a VA doctor, who indicated that his current hearing loss disability was caused by exposure to loud noises during service including gunfire.  See Veteran's February 2012 Statement in Support claim.  The Board presumes these statements to be true and notes they were not part of the prior record.  The Board finds this evidence considered with evidence of noise exposure and ear infections in service would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claim of entitlement for service connection for bilateral hearing loss.  Therefore, the Board finds cause to reopen the prior final decision denying the Veteran entitlement to service connection for hearing loss.

Entitlement to Service Connection for a Skin Disability Claimed as Due to Exposure to Ionizing Radiation During the Occupation of Hiroshima, Japan.

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that VA's duty to notify was satisfied by a letter dated in March 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that VA also met its duty to assist the Veteran.  VA has associated all relevant medical records and evidence identified by the Veteran with the claims file.  

The Board notes that Disabled Veterans of America (DAV) contended on the Veteran's behalf that the medical opinions in the record do not provide rationale sufficient for the Board to reach a determination on whether the Veteran has a current skin disability related to ionizing radiation exposure during service.  See December 2016 Statement of Accredited Representative in Appealed Case.  However, the Board finds that the record contains adequate medical opinions for the purpose of assessing whether the Veteran's skin disability is at least as likely as not related to his exposure to ionizing radiation, which will be discussed in detail below.

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110.  Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Veteran contends that he has a skin disability that is related to his in-service exposure to radiation.  This is the only theory that he has advanced, or that has been reasonably raised by the record.

The Board notes that the record contains competent medical evidence establishing that the first Shedden element is met in this case.  The record contains several examinations of the Veteran's skin, which have confirmed the Veteran has suffered from a current disability of basal cell carcinoma and residuals thereof during the appeal period.  See, e.g., December 2011 Ionizing Radiation Examination at Huntington VA Medical Center (VAMC).  The Board finds that the record contains no evidence that the Veteran's current skin disability manifested until many decades after the Veteran's alleged ionizing radiation exposure during the occupation of Hiroshima, Japan.

Skin cancers such as the Veteran's basal cell carcinoma are radiogenic diseases, which require special evidentiary development under 38 C.F.R. § 3.311 if they become manifest five years or more after exposure to ionizing radiation.  See 38 C.F.R. § 3.311(b)(5).  In regard to the second Shedden element, the Board finds that the AOJ followed appropriate development procedures.  The Veteran asserts that the cause of his current skin disability is ionizing radiation exposure during his service.  See, e.g., Veteran's January 2012 Supplemental Claim for Compensation.  The AOJ confirmed that the Veteran was present at the Department of Veterans Affairs-defined occupation area of Hiroshima, Japan following the atomic bombing of the city between August 6, 1945 and July 1, 1946.  See February 2013 Letter from the Defense Threat Reduction Agency (DTRA) and United States Strategic Command Center for Combating Weapons of Mass Destruction.  The Veteran's service personnel records from the Navy support the Veteran's contentions that he worked as part of a gunnery crew and installed explosive cable cutters on the sweep cable during his ship's visit to Hiroshima, Japan on January 7, 1946.  

The Board also received a February 2013 DTRA assessment of the Veteran's probable skin exposure to dosages of ionizing radiation during the occupation through his ship's departure from Japan on January 13, 1946.  See 38 C.F.R. § 3.311(a)(2)(ii).  DTRA determined that assuming a worst case scenario, it can be presumed that affected areas of the Veteran's skin were exposed to an upper bound total skin dose beta plus gamma of 0.002 rem including contributions from any external gamma dose component.  The assessment was based in part on radiation measurements taken during the occupation and surveys conducted by the Manhattan Engineer District and Naval Medical Research Institute.  It considered that the Veteran may have worked 8 hours per day at the hypocenter or 4 hours per day in the downwind fallout area (even though there are no indications that military activities were concentrated in that area).  The record contains no information contrary to these findings from a competent source.  38 C.F.R. § 3.311(a)(2)(ii).

After ascertaining the dose estimate, the RO referred the claim to Thomas Murphy, former Director of Compensation Service and acting Under Secretary for Benefits, who requested an opinion from the Under Secretary for Health.  See 38 C.F.R. § 3.311(b)(1)(iii), (c); March 2013 Letter from Thomas Murphy to the Under Secretary of Health.  Mr. Murphy noted that the DTRA confirmed the Veteran was exposed to some ionizing radiation, and he noted that the Veteran was diagnosed with nodular basal cell carcinoma over 50 years later.  Mr. Murphy noted the Veteran's family had a history of cancer and that the Veteran also had a history of smoking and work as a coal miner and crane operator.  The Under Secretary of Health had a medical opinion prepared by the Director of the Post 9-11 Era Environmental Health program (DEHP), Dr. Paul Ciminera, which was based on the pertinent evidence of record including the DTRA assessment.  38 C.F.R. § 3.311(d).

After considering the evidence outlined in Mr. Murphy's letter, Dr. Ciminera opined that the DTRA and other evidence of record supported a finding that there was only approximately a .02 percent probability that there is a causal relationship between the Veteran's ionizing radiation exposure and his basal cell carcinoma.  His assessment was based on an estimation using the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH).  It was made using the highest single dose to any one area of the Veteran's skin (0.002 rem) and assumed the 99th percentile value.  Dr. Ciminera submitted his opinion to Mr. Murphy that it is not likely that the Veteran's multiple instances of basal cell carcinoma can be attributed to radiation exposure while in military service.  38 C.F.R. § 3.311(d), (e).

Mr. Murphy considered the opinion along with the pertinent evidence including dosage amounts, dosage types, and the methodologies employed in the estimation.  See 38 C.F.R. § 3.311(e); March 2013 letter to the Director of the Jacksonville, Mississippi VA Regional Office.  Mr. Murphy noted that the Veteran was not diagnosed with skin cancer until five decades after exposure to ionizing radiation.  Mr. Murphy noted the Veteran's family had a history of cancer and that the Veteran smoked and had worked as a coal miner after his service.  After considered totality of the evidence, Mr. Murphy found no reasonable possibility that the Veteran's multiple instances of basal cell carcinoma of the skin resulted from exposure to ionizing radiation in service.  Accordingly, the Board finds that the AOJ substantially complied with pertinent regulations for development of the record in this case.  See 38 C.F.R. § 3.311(c)(ii).  

The Board has considered the contentions from the Veteran and his representatives that Dr. Ciminera's opinion is inadequate because it does not contain sufficient rationale.  See December 2016 Statement of Accredited Representative in Appealed Case.  In this case, the Board finds that in the context of the totality of the evidence, Dr. Ciminera's opinion is adequate.  Specifically, the Board finds that the opinion is based on a review of the relevant evidence of record, as identified in Mr. Murphy's letters as discussed above.  38 C.F.R. § 3.311(d), (e).  Neither the Veteran nor his representative has contended that the scientific estimations and methodology used by DTRA or Dr. Ciminera are inadequate.  Dr. Ciminera's opinion is based on uncontested scientific data including the DTRA assessment and IREP, which demonstrate an extremely low (.02 percent) probability of causation.  Accordingly, the Board gives great probative weight to Dr. Ciminera's opinion.  

The Board considered that the Veteran's statements that his exposure to ionizing radiation caused his basal cell carcinoma.  The Board finds that the Veteran is competent to report observable changes in his skin.  However, the Board notes that the Veteran was not diagnosed with skin cancer until many decades after his service, and the Veteran not competent to determine the etiology of his basal cell carcinoma as it that requires diagnosis by complicated medical training and techniques.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board affords more probative weight to the medical opinion of Dr. Ciminera as it is based on medical training supported by the data in the DTRA assessment and IREP.  

The Board finds no competent medical opinion of record indicating that it is at least as likely as not that the Veteran's ionizing radiation exposure is etiologically related to his skin cancer.  Accordingly, the Board finds that the third Shedden element is not met in this case as there is no competent evidence of a nexus between the Veteran's current skin disability and his exposure to ionizing radiation during the occupation of Hiroshima.  

The Board finds that the benefit of the doubt doctrine is inapplicable as the preponderance of the competent and credible evidence is against the Veteran's claim.  Therefore, the Veteran's claim for entitlement to service connection for a skin disability claimed as due to exposure to ionizing radiation must be denied.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to service connection for a skin disability claimed as due to exposure to ionizing radiation during the occupation of Hiroshima, Japan is denied. 


REMAND

After reviewing the evidence, the Board concludes that further development is needed to fairly adjudicate the Veteran's claims for (1) entitlement to service connection for a lung disability, (2) entitlement to service connection for bilateral hearing loss, and (3) entitlement to a disability rating in excess of 10 percent for a right knee disability.  

The Board notes that the record shows that the Veteran has been diagnosed with a lung disability to include COPD as well as bilateral hearing loss.  See generally treatment records from Huntington VAMC.  The Board notes there is evidence the Veteran was exposed to environmental hazards during his service including gunfire, illness, and radioactive fallout from the bombing of Hiroshima.  See generally Veteran's service treatment records.  While there is an indication that the lung and hearing disabilities may be associated with such environmental exposures, the Veteran has not been afforded VA examinations of these conditions to date.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006). 

The Board also notes that DAV contended on the Veteran's behalf that the examination of his right knee in July 2012 does not reflect the current severity of the disability.  See December 2016 Statement of Accredited Representative in Appealed Case.  Treatment records received after the July 2012 examination indicate that the Veteran's condition may have been worsening.  See e.g., August 2013 Orthopedic Surgery Consult record from Huntington VAMC.

In light of the above, the AOJ should make reasonable attempts to obtain all outstanding relevant records and afford the Veteran's current examinations of his lungs, hearing, and right knee in order (1) to identify the severity of the right knee disability and (2) to determine whether the Veteran has a hearing or lung disability related to his service.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should contact the Veteran and his representative and request their assistance in identifying all relevant outstanding records to include records from VA providers and private treatment providers.  The AOJ should make reasonable attempts to obtain all identified relevant records and associate them with the Veteran's claims file.

2. The AOJ should afford the Veteran examinations with appropriate examiners of his lungs, hearing, and service-connected right knee disability.  The examiners are asked to follow these directives:

(a) The lung examiner should identify all current disabilities of the Veteran's lungs.  The examiner is asked to opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's lung disabilities were incurred in, or caused by, his service.  The examiner should consider both the Veteran's statements about environmental exposures to smoke, radioactive fallout, and illness during service as well as exposures after service to include work in the coal industry and smoking tobacco.  If the examiner cannot determine a probable cause of a current lung disability without resorting to speculation, the examiner should state so.  

(b) The bilateral hearing loss examiner is asked to test the Veteran's hearing and identify any current disability to include bilateral hearing loss.  The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss was incurred in, or caused by, his service.  The examiner should specifically note and consider the Veteran's statements and other evidence regarding noise exposure and ear infections in service as well as decreased hearing acuity during and after service.

(c) The right knee examiner is asked to report the range of motion in the right knee by measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups (on current examination and by history with reference to the medical records); (2) after repetitive use over time; (3) in weight bearing; and (4) as a result of pain, weakness, fatigability, or incoordination.   

The examiner should address whether there is a difference in active range of motion, versus passive range of motion.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  The examiner should conduct similar testing of the opposite undamaged joint if applicable.  

The examiner should identify any recurrent subluxation or lateral instability in the right knee and opine on whether it is slight, moderate or severe.  

If applicable based on the evidence currently of record, the examiner should opine whether the Veteran has (1) cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint or (2) removal of symptomatic cartilage, semilunar.

3. After completing the above, and any other development deemed necessary, the AOJ must readjudicate the claims.  If the benefits sought on appeal are not granted, the AOJ must provide the Veteran and his representative with a supplemental statement of the case before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


